PER CURIAM.
Louis Gordon and Faith Gordon appeal an order terminating parental rights. We affirm.
In point one of the appeal the parents challenge the sufficiency of the evidence. We conclude that there was substantial competent evidence adduced in the ten day trial to support the order under review. The order shows that the trial court applied the correct legal standard. This court is not permitted to reweigh the evidence.
The second point on appeal contends that subsection 39.464(5), Florida Statutes (1991) is unconstitutionally vague. This point was not raised below. See Sanford v. Rubin, 237 So.2d 134, 137 (Fla.1970) (“Constitutional issues, other than those constituting fundamental error, are waived unless they are timely raised.”); 3 Fla.Jur.2d, Appellate Review § 301 (1978). Assuming ar-guendo that the issue is cognizable under the fundamental error doctrine, we agree with appellees that subsection 39.464(5) must be read in conjunction with subsection 39.01(50), Florida Statutes (1991), which defines “substantial compliance” with particularity. The present statute has been revised in order to cure the deficiency identified in In the Interest of R.W., 495 So.2d 133 (Fla.1986), and is sufficiently specific.
Affirmed.